Citation Nr: 0733099	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  05-01 221	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral shoulder, hip and knee osteoarthritis; 
cervical, thoracic, and lumbar spondylosis; and bilateral 
degenerative arthritic changes first metatarsalphalangeal 
joints.

2.  Entitlement to an initial rating in excess of 10 percent 
for hiatal hernia with gastroesophageal reflux disease 
(GERD).

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus.

4.  Entitlement to service connection for a right wrist 
condition.

5.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to May 2004.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an August 2004 decision by the RO.

(The decision below addresses the claims for entitlement to 
an initial rating in excess of 10 percent for hiatal hernia 
with GERD, and for service connection for erectile 
dysfunction.  Consideration of the claims for entitlement to 
service connection for a right wrist condition; entitlement 
to an initial rating in excess of 10 percent for bilateral 
shoulder, hip and knee osteoarthritis; cervical, thoracic, 
and lumbar spondylosis; and bilateral degenerative arthritic 
changes first metatarsalphalangeal joints; and for 
entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus are deferred pending completion of the 
development sought in the remand that follows the decision 
below.) 


FINDINGS OF FACT

1.  The veteran's hiatal hernia with GERD is manifested by 
dysphasia, pyrosis, and regurgitation without epigastric 
distress; it is not productive of considerable impairment of 
health.

2.  The veteran has erectile dysfunction that began when he 
was in service.




CONCLUSIONS OF LAW

1.  Criteria for an initial rating in excess of 10 percent 
for a hiatal hernia with gastroesophageal reflux disease 
(GERD) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.16, 4.114, Diagnostic Code 7346 
(2007).

2.  Allowing for reasonable doubt, the veteran has erectile 
dysfunction that was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

B.	The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's initial claims for service 
connection, a VCAA notice letter was sent in January 2004, 
prior to the RO's August 2004 decision.  That letter informed 
the veteran of the evidence necessary to establish service 
connection.  He was notified of his and VA's respective 
duties for obtaining evidence.  He was asked to send 
information describing additional evidence for VA to obtain, 
or to send the evidence.   An additional notice letter sent 
in March 2006 informed the veteran of the evidence necessary 
to establish increased ratings, and how a rating or an 
effective date is determined.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claims for initial 
increased ratings, some of the required notice was not 
provided to the veteran until after the RO entered its August 
2004 decision on his claims. 
 
Although some of the required notice was not sent prior to 
the initial adjudication of the veteran's claims, this was 
not prejudicial to the veteran since he was subsequently 
provided adequate notice.  If there is VCAA deficiency, i.e., 
VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Simmons v. Nicholson, No. 
2006-7092 (Fed. Cir. May. 16, 2007); see also Sanders v. 
Nicholson, No. 2006-7001 (Fed. Cir. May. 16, 2007).  In this 
case, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of his claims.  Thus, even 
though some of the required VCAA notice came after the 
initial adjudication, there is no prejudice to the veteran.  
See Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  The veteran has been afforded ample 
opportunity to respond to the notice, to submit evidence and 
argument, and to otherwise participate effectively in the 
processing of this appeal.  As the purpose of the notice 
requirement has been satisfied, no further corrective action 
is necessary.  

B.	The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(c), (d) (2007).  This "duty to assist" contemplates that 
VA will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination and/or opinion when 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private and VA 
treatment.  He was afforded VA general examination on a 
contract basis relating to his claims for service connection 
during January 2004, and he was afforded additional 
examinations in connection with his claims on appeal in 
November and December 2006.  The veteran has not identified 
and/or provided releases for any other relevant evidence that 
exists and can be procured.  Therefore, no further 
development action is warranted.

II.  The Merits of the Veteran's Claims

A.  Hiatal Hernia with GERD

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2007).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

By its August 2004 decision, the veteran's hiatal hernia with 
GERD was assigned a 10 percent rating under 38 C.F.R. § 
4.114, Diagnostic Code 7346, which provides the rating 
criteria for evaluation of hiatal hernia.  A 30 percent 
evaluation is assigned when there is evidence of persistently 
recurrent epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent evaluation is assigned when there is evidence of two 
or more of the symptoms for the 30 percent evaluation of less 
severity.

The VA contract examiner in January 2004 noted that the 
veteran had reported an occasional difficulty in swallowing 
(dysphasia), but that he had a more constant complaint of 
heartburn (pyrosis) from time to time since 1996.  The 
veteran had treated the heartburn with over-the-counter 
medications.  Pursuant to an upper gastrointestinal study, 
the examiner diagnosed the veteran with hiatal hernia with 
GERD.  At the November 2006 VA examination, the examiner 
noted no dysphasia, pyrosis, epigastric pains, hematemesis, 
or melena.  The veteran said that he did experience 
occasional nausea and regurgitation two times per month.  
Physical examination was normal.  An upper gastrointestinal 
series showed a small hiatal hernia, but no spontaneous 
reflux.  The examiner diagnosed the veteran with hiatal 
hernia.

The medical evidence discussed above shows that the veteran 
experiences three of the symptoms specified for a 30 percent 
evaluation pursuant to Diagnostic Code 7346: Occasional 
difficulty swallowing (dysphasia), heartburn (pyrosis) (of 
which he originally complained in 2004 had existed on a 
constant basis since 1996), and regurgitation.  The 
examinations clearly showed that the veteran suffered no 
epigastric distress, and that his symptoms were not 
productive of considerable impairment of health.  The later 
November 2006 upper gastrointestinal series did not show GERD 
at that time.  The veteran has treated his heartburn himself 
with over-the-counter medications.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
award of an initial rating higher than 10 percent.
 
In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a higher initial rating have not been met since 
the time that the veteran was awarded service connection in 
August 1999.  A "staged rating" is not warranted.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his condition, and there is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.

  B.  Erectile Dysfunction

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

At the January 2004 VA contract examination, the veteran 
complained that he had experienced a problem with erection 
about once a month since 2000.  The veteran reported that he 
did not recall any traumatic event affecting his genital 
organs, and he had not taken any measures to deal with the 
problem.  The examiner noted that his examination showed 
normal genital organs and no pathology on which to render a 
diagnosis.

At the November 2006 VA examination, the veteran complained 
that he had experienced erectile dysfunction which started in 
2002 when he was on active duty.  He said that he does have 
morning and evening erections, and he does have a good 
libido.  He rated his erections as 5 on a scale of 10.  His 
erections were short-lived and he had an inability to sustain 
erections to ejaculate.  He was married to the same partner 
for the past 17 years, and he had noticed a progressive 
decline in his erections over the past few years.  He had 
used Cialis for the last two years, and it had worked well 
for him.  The veteran responded in the negative to several 
questions by the examiner about conditions or circumstances 
that could have caused his problem.  The examiner noted that 
he had a history of a vasectomy 10 years ago, and that the 
veteran was negative for any local and systemic disease 
affecting sexual function.  Physical examination was normal.  
Laboratory results were normal.  The examiner diagnosed the 
veteran with erectile dysfunction of unknown etiology.

In its February 2007 SSOC, the RO continued its denial of 
service connection for erectile dysfunction because the 
veteran's service medical records were silent for diagnosis 
of or treatment for erectile dysfunction, and the first VA 
examination following service discharge failed to show a 
diagnosis of erectile dysfunction.  

The record shows that the first VA examination occurred in 
January 2004, and the veteran did not retire from service 
until May 31, 2004.  Therefore, in January 2004 when the 
veteran was still in service, he did complain about erectile 
dysfunction that he reported had started in about 2000.  The 
VA examiner in January 2004 observed the veteran to be 
physically normal without pathology for rendering a 
diagnosis.  The VA examiner in December 2006 also observed 
the veteran to be physically normal, but did make a diagnosis 
of erectile dysfunction of unknown etiology (apparently 
because there was no identifiable injury or cause).  In 
making the diagnosis of erectile dysfunction, it appears that 
the examiner accepted the veteran's reporting of the symptoms 
that he experienced.  It was also noted in the December 2006 
examination report that the veteran reported that he had 
begun treatment two years before (after the January 2004 
examination) by using Cialis, which he found to be helpful.     
 
The veteran is competent to testify about what he has 
experienced with regard to how and when he started 
experiencing erectile dysfunction, and the symptoms he has 
experienced since that time.  38 C.F.R. § 3.159 (a)(2) 
(2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board notes that the symptoms of erectile 
dysfunction are not such that can be easily observed or 
diagnosed in the absence of identifiable injury or other 
cause.  Thus, the veteran's reporting of his symptoms is more 
likely, and from necessity, to be accepted by a medical 
examiner in making a diagnosis of erectile dysfunction. 

Therefore, inasmuch as the veteran has been diagnosed with 
erectile dysfunction that he reported started when he was in 
service; he did complain about it when he still was in 
service; and he did begin treatment for it within a 
reasonably short time after he reported his symptoms at the 
January 2004 examination; allowing for reasonable doubt the 
Board finds that the veteran's claim of service connection 
should be granted. 
ORDER

An initial rating in excess of 10 percent for a hiatal hernia 
with GERD is denied.

Service connection for erectile dysfunction is granted.  


REMAND

By its August 2004 decision, the RO denied service connection 
for a right wrist condition.  The RO based its decision on 
the January 2004 VA contract examination in which the 
examiner observed normal range of motion without pain, and 
found no pathology on which to render a diagnosis.  At that 
time an x-ray study was also negative for any right wrist 
problem.  At the December 2006 VA examination, the veteran 
complained of persistent right wrist pain.  The range of 
motion of the right wrist observed by the examiner at this 
second examination, two years later, was found to have some 
limitation: dorsiflexion to 50 degrees (70 degrees is 
normal); palmar flexion to 70 degrees (80 degrees is normal); 
radial deviation to 20 degrees (20 degrees is normal); and 
ulnar deviation to 40 degrees (45 degrees is normal).  See 38 
C.F.R. § 4.71, Plate 1, which specifies normal range of 
motion for the wrist (the examiner did not provide the normal 
ranges of motion for comparison).  Because it appears that 
the veteran's wrist problem may have worsened since the 
January 2004 examination, because the record shows that the 
veteran did have a ganglion cyst removed from his right wrist 
in service, and because the veteran reported that he had 
twisted the wrist in 1997 when he was in service, a remand is 
needed to obtain another examination of the right wrist and a 
nexus opinion as to the likelihood that any current 
disability of the right wrist is related to any injury or 
disease that occurred in service.  As further explained 
below, another examination is also needed in order to obtain 
a more detailed description of any pain that further limits 
range of motion.

By its August 2004 decision, the RO awarded a 10 percent 
rating for degenerative arthritis pursuant to Diagnostic Code 
5003 for bilateral shoulder, hip and knee osteoarthritis; 
cervical, thoracic, and lumbar spondylosis; and bilateral 
degenerative arthritic changes first metatarsalphalangeal 
joints.  The veteran and his representative have contended 
that the veteran should be awarded separate ratings for the 
major and minor joints in addition to seeking higher initial 
rating(s).

Review of the claims file, and the applicable regulations, 
indicates that none of the joints involved in the veteran's 
claim (shoulders, hips, knees, spine, and first 
metatarsalphalangeal joints (the great toes)) would meet the 
limitation of motion criteria for a compensable rating 
pursuant to applicable diagnostic codes.  38 C.F.R. § 4.71a 
(2007).

Pursuant to Diagnostic Code 5003 for rating degenerative 
arthritis established by x-ray findings, when the limitation 
of motion of the involved joint(s) is noncompensable under 
the appropriate diagnostic code(s), a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  A 20 percent rating 
is for application with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating episodes.  38 C.F.R. § 4.71a. 
Diagnostic Code 5003 (2007).  Therefore, the regulation does 
provide for the possibility of separate 1o percent ratings 
for each major joint or group of minor joints affected by 
limitation of motion.  

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal, and carpal joints of the upper extremities, the 
interphalangeal, metatarsal, and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45(f) (2007)

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limitation of motion, VA has a duty to determine whether the 
joint in question exhibits weakened movement, excess 
fatigability, incoordination, or other functional loss, and 
whether pain limits functionality during flare-ups or when 
the joint is used repeatedly over a period of time.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 
4.40, 4.45 (2007).  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra. 

In the present case, although the veteran complained of pain 
in the subject joints, the VA contract examiner in January 
2004 observed that the veteran had full range of motion in 
each joint with no limitation due to pain, weakness, lack of 
endurance, fatigue, or incoordination.  He initially found no 
pathology on which to make a diagnosis for any of the subject 
joints.  Subsequent review of x-ray studies caused the 
examiner to change his diagnosis to bilateral osteoarthritis 
of the shoulders, hips, knees, and first metatarsalphalangeal 
joints; and spondylosis (arthritis) of the cervical, 
thoracic, and lumbar spine.  

In December 2006, the examiner did observe some limited range 
of motion in the veteran's shoulders bilaterally, his left 
hip (he did not examine the right hip), and in the neck.  As 
concerned all the subject joints, including those where no 
limited range of motion was observed (and including the right 
wrist discussed above), the examiner observed that the 
veteran experienced pain at the extremes of motion.  As 
concerned the veteran's spine, he noted that the veteran had 
painful motion, muscle spasms, and tenderness.  As concerned 
the veteran's great toes, he noted that there was a little 
bit of pain and tenderness in the great toes, and over the 
plantar surfaces of both of his feet.  The examiner made the 
following statement relating to each of the subject joints: 
According to DeLuca, repetitive use causes increasing aching, 
pain, soreness, tenderness and fatigability with no change 
noted in the office examination; any other range of motion 
change is speculative.     

The Board does agree with the veteran's contention to the 
extent that there is the possibility, pursuant to Diagnostic 
Code 5003, for the award of a separate rating of 10 percent 
for each major joint or group of minor joints affected by 
limitation of motion.  However, the Board finds that it needs 
additional information before rendering a decision on these 
matters.  The VA examiner in December 2006 did not examine 
the veteran's right hip, nor did he evaluate any range of 
motion in the veteran's great toes.  Because of the 
possibility that separate ratings are possible if range of 
motion is affected by pain, a complete and clear assessment 
the DeLuca factors becomes more important in assessing 
limitation of range of motion.

Here, the Board finds that the examiner's statement that - 
according to DeLuca, repetitive use causes increasing aching, 
pain, soreness, tenderness and fatigability with no change 
noted in the office examination; any other range of motion 
change is speculative - needs clarification.  The examiner in 
December 2006 did not make any attempt to measure the amount 
of pain that the veteran experienced at the extremes of 
motion, i.e. 5 on a scale of 10, etc.  He did not state at 
what point of the motion in degrees where the veteran started 
to experience pain.  He did not state that he had the veteran 
perform any repetitive motions, and at what point in terms of 
degrees any pain started after repetitive motions, in order 
to provide more than a speculative assessment. 

For all of the foregoing reasons, the Board finds that a 
remand is necessary in order to obtain further examination of 
the veteran's shoulders, hips (including the right hip), 
knees, great toes, and right wrist with additional emphasis 
on evaluating limitation of motion as actually observed, and 
as affected by DeLuca factors. 

Because the further examination of the veteran's great toes 
may have relevance to evaluating the veteran's service 
connected bilateral pes planus, the Board is also deferring 
decision on the veteran's claim of an initial rating in 
excess of 10 percent for bilateral pes planus until 
completion of the remand instructions.

For the reasons stated, the case is REMANDED for the 
following actions:

1.  Ask the veteran to identify, and 
provide releases for any relevant private 
treatment records that he wants VA to 
help him obtain.  If he provides 
appropriate releases, or identifies any 
VA treatment, assist him in obtaining the 
records identified, following the 
procedures in 38 C.F.R. § 3.159 (2007).  
The materials obtained, if any, should be 
associated with the claims file.

2.  After the foregoing development has 
been completed, schedule the veteran for 
an examination of both shoulders, both 
hips, both knees, the spine (cervical, 
thoracic, and lumbar), both great toes, 
and the right wrist with a VA 
orthopedist.  The entire claims file must 
be made available to, and reviewed by, 
the physician designated to examine the 
veteran.  All appropriate tests and 
studies (to include range of motion 
studies, reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail.

Clinical findings should include whether, 
during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
should indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
subject joints; and whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups or with repeated use.  The 
examiner should express such functional 
losses in terms of additional degrees of 
limited motion (beyond the limitations 
shown clinically).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  For clarity, inasmuch as 
there are several joints to evaluate, the 
examination report should include 
sections that are complete discussions as 
to each joint or category of joints.
3.  The examiner should provide an 
opinion as to whether any diagnosed 
disability of the right wrist is likely 
related to (i.e, more than a 50 percent 
probability) the veteran's active 
military service.  A complete rationale 
for all opinions should be provided. 

4.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received, including the issue of 
increased initial rating for bilateral 
pes planus.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review. 

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status. Kutscherousky v. West, 12 
Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purposes of this remand are to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.







	(CONTINUED ON NEXT PAGE)


This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  38 
C.F.R. § 20.1100(b) (2007). 


 Department of Veterans Affairs


